Case 1:18-cv-00907-JMF Document 27-1 Filed 01/28/19 Page 1 of 13

AGREEMENT AND RELEASE

This Agreement and Release ("Agreement") sets forth the mutual understanding between
RAFAEL SANTOS, ROBERT ANTONIO MIRON CASTILLO, MARLON CRUZ, ISRAEL
CARCAMO-PONCE and NOE JINEZ GARCIA (hereinafter referred to as “Plaintiffs”) and
FIVE BROTHERS AUTO SPA AND LUBE CORP. and HAK SANG MEIJER, as an
individual, (hereinafter collectively referred to as “Defendants”), regarding Plaintiffs’
employment and the settlement of any and all claims Plaintiffs have or may have against
Defendants.

WHEREAS, Plaintiffs have commenced an action against Defendants in the Southern
District of New York, United States District Court (“the Court”), bearing Docket No.: 18-CV-907
alleging wage and hour violations under the Federal Labor Standards Act and New York Labor
Law.

WHEREAS, Defendants deny that they failed to pay Plaintiffs all wages owed to them;
WHEREAS, Defendants do not admit any violation of law or any liability to Plaintiffs;

WHEREAS, Plaintiffs and Defendants mutually desire to settle and resolve all disputes
and differences between them, on the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, Defendants and Plaintiffs, having been represented by counsel, have independently
concluded that it is in their respective best interests to do so, agree as follows:

1. Payment

In lieu of incurring further litigation costs associated with defending the action
commenced against them by Plaintiffs and in consideration for Plaintiffs’ execution of this
Agreement, which includes a release, Defendants agree to the following payment terms:

a Defendants shall cause Plaintiffs to be paid the gross sum of one hundred
thousand dollars ($100,000.00), inclusive of attorneys’ fees and costs (“Settlement
Funds”), payable as follows:

i. 1* installment: On or before March 15, 2019, Defendants shall provide payment
in the amount of sixty seven thousand doilars ($67,000.00) See payment schedule
attached hereto as Exhibit A for allocation of payment.

i. 2nd installment: On or before June 1, 2019, Defendants shall provide payment
in the amount of eleven thousand dollars ($11,000.00). See payment schedule
attached hereto as Exhibit A for allocation of payment.

iii. 3rd_installment: On or before August 15, 2019, Defendants shall provide
payment in the amount of eleven thousand dollars ($11,000.00).. See payment
schedule attached hereto as Exhibit A for allocation of payment.

 
Case 1:18-cv-00907-JMF Document 27-1 Filed 01/28/19 Page 2 of 13

iv. 4th installment: On or before November 30, 2019, Defendants shall provide
payment in the amount of eleven thousand dollars ($11,000.00). See payment
schedule attached hereto as Exhibit A for allocation of payment.

b, The Settlement Funds will be provided to the Helen F. Dalton & Associates, P.C., 69-
12 Austin St, Forest Hills, New York, 11375 without any deductions or withholdings
The Parties agree and acknowledge that Defendants will issue an IRS Form-1099 for
each Plaintiff for his share of the Settlement Amount. The Parties further agree and
acknowledge that the Plaintiffs will hold the Defendants harmless and indemnify the
Defendants for any adverse tax consequences as a result of the payment of the Settlement
Amount.

c, The Parties agree and acknowledge that Defendants played no part in division of the
Settlement Amount amongst the Plaintiffs and also with their attorneys.

d. At the time of execution of this Agreement, Plaintiffs’ counsel shall deliver to
Defendants’ Counsel a Stipulation of Voluntary Dismissal, with Prejudice, in the form
attached as Exhibit A hereto, which Defendants’ counsel shall hold in escrow and may
not file until receipt of written confirmation via e-mail from Plaintiffs’ counsel that the 1*
installment (Paragraph |(a)(i) have been received.

2. Confession of Judgment

a. Upon signing of this settlement agreement, Defendants shall execute the
Confession of Judgment in the amount of two hundred thousand dollars
($200,000.00) (attached hereto as Exhibit B), less any payments made pursuant to
this Agreement, and counsel for the Plaintiffs, Helen F. Dalton & Associates,
P.C., shall hold the Confession of Judgment in escrow pending the entire
payment of the funds set forth in Paragraph 1.

b. In the event Defendants are in default of any of the payments in Paragraph | of
this Agreement, Plaintiff shall provide ten (10) calendar days written notice to
Defendants via email sent to Diane H. Lee, Esq. email: dlee@dhllaw.com, of the
default. If Defendants do not cure the defect within ten (10) calendar days of
receipt of the notice then all settlement monies owed under this Agreement shall
be immediately due in their entirety,

c. In the event of such a default and entry of such judgment as described above,
Defendants agree to pay and be indebted to Plaintiffs for statutory costs,
reasonable attorneys’ fees incurred in the process of entering and enforcing the
judgment, and interest on the judgment.

d. Upon payment of the entire Settlement Funds outlined in Paragraph 1, Plaintiff
shall return the Confession of Judgment to Defendants’ counsel.

 

 
Case 1:18-cv-00907-JMF Document 27-1 Filed 01/28/19 Page 3 of 13

3. Stipulation of Dismissal

Upon execution of this Agreement, Plaintiffs shall provide Defendants with an executed
Stipulation of Discontinuance with Prejudice as to Defendants. Upon written confirmation from
Plaintiffs’ counsel that the 1st installment has been received, Defendants will file a Stipulation of
Discontinuance with Prejudice with the Court. Notwithstanding Plaintiffs’ filing of the
Stipulation of Dismissal, the parties agree that this Court will retain jurisdiction over this matter
in the event either party defaults with respect to their obligations under the Agreement and to
enforce the terms of the Agreement.

3. Settlement of Claims

Except as otherwise stated, upon execution of this Agreement, all claims brought under
the Complaint (Docket No.: 18-CV-907) by Plaintiffs against Defendants, including claims for
wages, liquidated damages, retaliation and attorneys' fees and without admission that Plaintiffs
have established that any such claims have any merit or that Plaintiffs have incurred any
damages, shall be deemed settled, satisfied and resolved.

4, Non-Admission

This Agreement does not constitute an admission that Defendants have violated any law,
committed any tort, breached or committed any wrongdoing whatsoever and Plaintiffs expressly
acknowledge that Defendants continue to deny any wrongdoing arising out of Plaintiffs’
employment and separation thereof.

5. Representations

Plaintiffs understand and agree that they have been advised to consult with an attorney
before signing this Agreement.

6. Release

In consideration of the payments to be provided by Defendants as described in the
Agreement, Plaintiffs, for themselves and their heirs, executors, administrators and his respective
successors and assigns, HEREBY RELEASE AND FOREVER DISCHARGE, to the
maximum extent permitted by law, Defendants, any insurers of Defendants, and Defendants’
respective parent corporations, stockholders, subsidiaries, affiliates, divisions, successors and
assigns, their respective current and former officers, owners, directors, employees, trustees,
agents, whether as individuals or in their official capacity, and each of their respective successors
and assigns, and attorneys of and from all or any manner of actions, causes and causes of action,
suits, debts, obligations, damages, complaints, liabilities, losses, covenants, contracts,
controversies, agreements, promises, and expenses (including attorneys’ fees and costs), extents,
executions, claims and demands whatsoever at law or in equity (“claims”), which were alleged in
the Complaint filed in the action, specifically including Federal Labor Standards Act and New
York Labor Law, and its associated regulations concerning unpaid wages, record-keeping

 
Case 1:18-cv-00907-JMF Document 27-1 Filed 01/28/19 Page 4 of 13

violations and failure to provide proper wage statements, which Plaintiffs ever had, now have, or
which Plaintiffs hereafter can, shall or may have for, upon or by reason of any matter, cause or
thing whatsoever without limitation arising out of Plaintiffs’ employment by Defendants, their
termination thereof, and/or the negotiation and/or execution of this Agreement, or all claims
referred to or identified in various correspondence to and between the parties leading up to this
Agreement.

Defendants, for themselves and their heirs, executors, administrators and his respective
successors and assigns, HEREBY RELEASE AND FOREVER DISCHARGE, to the
maximum extent permitted by law, Plaintiffs from any and all claims that did or could have
arisen out of their employment with Defendants.

7, Attorneys’ Fees

Except as otherwise stated, the parties expressly agree to bear their own attorneys’ fees,
costs and disbursements incurred in this litigation. Further, no party shall be responsible or liable
for the payment of any attorneys’ fees for the other party.

8. Acknowledgment

Plaintiffs acknowledge that they are receiving consideration under this Agreement which
represents a fair settlement of their claims. Plaintiffs acknowledge that they were represented by
counsel of their own choosing throughout the negotiation and the execution of the Agreement.
Plaintiffs further represent that they had sufficient opportunity to consider this Agreement; that
they read this Agreement fully and carefully and understand its terms; and that they are signing it
knowingly and voluntarily.

9, Oral Modifications Prohibited

 

This Agreement represents the entire agreement between Plaintiffs and Defendants with
respect to Plaintiffs’ employment with Defendants. This Agreement cannot be amended,
supplemented, or modified nor may any provision be waived, except by a written instrument
executed by the party against whom enforcement of any such amendment, supplement,
modification or waiver is sought.

10. Enforcement of the Agreement

This Agreement shall be governed by the law of the State of New York, without regard to
the choice-of-law or conflicts-of-law principles of any jurisdiction.

11. Effective Date

This Agreement and Release shall become effective immediately upon execution.
Case 1:18-cv-00907-JMF Document 27-1 Filed 01/28/19 Page 5 of 13

12. Counterparts

This Agreement may be executed on multiple counterparts, each of which shall be
considered an original but all of which will constitute one (1) Agreement.

 

 

PLAINTIFFS:

 

 

RGBERT ANTONIO MIRON CASTILLO
Date: [ [ uh 4

TT

Veco.

ISRAEL CARCAMO-PONCE

Date: |/AS/19

bo — >
p ad

NOE JINEZ, GARGEA

Date; GARCES

[i [L019

 

 
Case 1:18-cv-00907-JMF Document 27-1 Filed 01/28/19 Page 6 of 13

12, Counterparts

This Agreement may be executed on multiple counterparts, each of which shall be
considered an original but all of which will constitute one (1) Agreement,

PLAINTIFFS:

 

RAFAEL SANTOS
Date:

 

 

ROBERT ANTONIO MIRON CASTILLO
Date:

 

 

MARLON CRUZ,
Date:

 

ISRAEL CARCAMO-PONCE
Date:

 

NOE JINEZ, GARCIA
Date:
DEFENDANTS:

FIVE BROTHERS AUTO SPA AND LUBE CORP.

TO

HAK SANG MEIER, as an agent authorized to execute on behalf of FIVE BROTHERS
AUTO SPA AND LUBE CORP.

 
Case 1:18-cv-00907-JMF Document 27-1 Filed 01/28/19 Page 7 of 13

Date:

 

 

Date: MEER.

 
Case 1:18-cv-00907-JMF Document 27-1 Filed 01/28/19 Page 8 of 13

EXHIBIT A

 

 
Case 1:18-cv-00907-JMF Document 27-1 Filed 01/28/19 Page 9 of 13

4 .
Total Settlement
Settlement Less

of ent Less
Total uested Amount to Attorn

Total to Plaintiffs

Robert Antonio Miron
Rafael Santes

Marlon Cruz

Israel Carcamo-Ponce
Noe Jinez Garcia

Robert Antonio Miron Castillo
Rafael Santos

rlon Cruz
sraal Carcamo-Pance

en F, Dalton & ates, P.C.

ch ent of $11,000.00 (6/1/18, 8/15/19, 11
Antonio Miron Castillo
Santos
Cruz
stael
Jinez Garcia
F. Balton & Associates, P.C.

00,000.00
363.00
$98,637.00

879,00
42.00

758,00

45,000.00

g00.00

10,000.00
5,758,

$65,758.00

0,050,00

6,750.00
700,00
857.
700.00

000.00

1,650.
$2,750.00
1,100.00
$633.38
1,100.00

11,009.00

 

 

 

 
Case 1:18-cv-00907-JMF Document 27-1 Filed 01/28/19 Page 10 of 13

EXHIBIT B

 

 
Case 1:18-cv-00907-JMF Document 27-1 Filed 01/28/19 Page 11 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
a

 

RAFAEL SANTOS, ROBERT ANTONIO MIRON |
CASTILLO, MARLON CRUZ, ISRAEL CARCAMO-PONCE,
and NOE JINEZ GARCIA, individually and on behalf of all CONFESSION OF

others similarly situated, JUDGMENT
Plaintiffs, 18-C'V-907 (IMF)
-against-

FIVE BROTHERS AUTO SPA AND LUBE CORP, and HAK
SANG MEIER, as an individual,

Defendants,

 

x

HAK SANG MEIER, being duly sworn, deposes and says:

1, Lam an individual Defendant named in the above-entitled action,
2. Ireside at_ “Be (lon Cound, Ned fev Saale
7 \

3. I, an individual Defendant in this matter, hereby confesses judgment in this Court in
favor of the Plaintiffs, RAFAEL SANTOS, ROBERT ANTONIO MIRON CASTILLO,
MARLON CRUZ, ISRAEL CARCAMO-PONCE, and NOE JINEZ GARCIA,
(‘Plaintiffs’), for the sum of two hundred thousand dollars ($200,000.00) less any
payments made pursuant to the Settlement Agreement in this matter, in accordance with
the amicable resolution of an action between these parties pending in the Southern
District of New York bearing Docket No. 18-CV-907 (the “Litigation”) and hereby
authorizes Plaintiffs or their heirs, executors, administrators, or assigns to enter
judgment for that sum against HAK. SANG MEIER,

4, I, an authorized agent of OUREM IRON WORKS INC,, hereby confesses judgment
in this Court in favor of the Plaintiffs, RAFABL SANTOS, ROBERT ANTONIO
MIRON CASTILLO, MARLON: CRUZ, ISRAEL CARCAMO-PONCE, and NOE JINEZ
GARCIA, (“Plaintiffs”), for the sum of ‘wo hundred thousand dollars ($200,000.00), less
any payments made pursuant to the Settlement Agreement in this matter, in accordance
with the amicable resolution of an action between these parties pending in the Southern
District of New York bearing Docket No. 18-C’'V-907 (the “Litigation”) and hereby

 

 

 
Case 1:18-cv-00907-JMF Document 27-1 Filed 01/28/19 Page 12 of 13

authorizes Plaintiffs or their heirs, executors, administrators, or assigus to etiter
judgment for that sum against FIVE BROTHERS AUTO SPA AND LUBE CORP.

5. This confession of judgment is for a debt justly due to the Plaintiffs arising out of the
following facts:

Plaintiff commenced the Litigation pursuant to the Fair Labor Standards Act and
the New York Labor Law, alleging that Defendants (as Plaintiffs’ employer) failed to
pay proper overtime wages when Plaintiff worked over 40 hours in a particular work
week and failed to pay proper minimum wages, The Litigation was amicably resolved,
by the Defendants agreeing to pay a total of one hundred thousand dollars ($100,000.00)
over four (4) payments as follows:

i. 1* installment: On or before March 15, 2019, Defendants shall provide
payment in the amount of sixty seven thousand dollars ($67,000.00) See
payment schedule attached hereto as Exhibit A for allocation of payment.

ii, Znd installment: On or before Tune 1, 2019, Defendants shall provide
payment in the amount of eleven thousand dollars ($11,000.00). See
payment schedule attached hereto as Exhibit A for allocation of payment,

ili, 3rd installment: On or before August 15, 2019, Defendants shall
provide payment in the amount of eleven thousand dollars ($11,000.00).
See payment schedule attached hereto as Exhibit A for allocation of
payment.

iy, 4th installment: On or before November 30, 2019, Defendants shall
provide payment in the atnount of eleven thousand dollars ($11,000.00),
See payment schedule attached hereto as Exhibit A for allocation of

payment.

6. The parties also agree that should the Defendants fail to make a payment when due,
after ten (10) calendar days’ written notice of the default to Defendants via electronic
mail to Defendants’ counsel, Diane H. Lee, Esq, email: dlee@dhllaw.com, Defendants
would be indebted to Plaintiffs in the amount of $200,000.00, less any payments made
pursuant to the Settlement Agreement in this matter.

7. In the event of such a default and entry of such judgment as described above,
‘Defendants agree to pay and be indebted to Plaintiffs for statutory costs, reasonable
attorneys’ fees incurred in the process of entering and enforcing the Judgment, and
interest on the judgment.

8. This confession of judgment is not for the purpose of seouring the plaintiff against a
contingent liability, nor is it based upon a consumer credit transaction,

 

 
Case 1:18-cv-00907-JMF Document 27-1 Filed 01/28/19 Page 13 of 13

\

  
 

HAK SANG METER, as an \ agent of FIVE BROTHER AUTO SPA AND
LUBE CORP.

Date: \ lost a)

Sworn to before me this

CaF day of \4 , 2019

 

Notary Public ON i aba ny tine. Cate db Nod Fee

 

 

HAK SANG MEIER, as an individua

Date: are] (a

. Sworn fo before me thig

>Uynday of Gain , 2019:

 

Notary Public
rae pa) We tan, Senha g New Ferre

petro at

 

 
